Citation Nr: 0834533	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  99-22 291A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder. 

2. Entitlement to service connection for post-traumatic 
stress disorder.  

3. Entitlement to service connection for myeloma to include 
as due to exposure to Agent Orange.
 
REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1971 to September 1973, from February 1975 to 
February 1977, and from March 1979 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 1998 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2000, the veteran appeared at a hearing before a 
Decision Review Officer, and a transcript is in the record.  
In November 2004, the veteran failed to appear for a 
scheduled hearing before the Board.  

In January 2005, the Board remanded the case for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

The claim of service connection for post-traumatic stress 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 

FINDINGS OF FACT

1. In a rating decision, dated in July 1992, the RO denied 
the veteran's application to reopen the claim of service 
connection for a psychiatric disorder; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not perfect an appeal of the 
adverse determination.

2. The additional evidence presented since the rating 
decision in July 1992 by the RO is either redundant or 
cumulative of evidence previously considered or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3. Myeloma is not currently shown. 

CONCLUSIONS OF LAW

1. The rating decision in July 1992 by the RO, denying the 
application to reopen the claim of service connection for a 
psychiatric disorder, became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.104(a) (2008).

2. The additional evidence received since the rating decision 
in July 1992 by the RO is not new and material, and the claim 
of service connection for a psychiatric disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (1998).

3. Myeloma was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(2007).

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2005. The veteran was notified that new and material 
was needed to reopen the claim of service connection, that 
is, evidence not previously considered, which was not 
redundant or cumulative of evidence previously considered.  
The notice included the type of evidence to support the 
underlying claim of service connection for a psychiatric 
disorder as well as the claim of service connection for 
myeloma, namely, evidence of current disability; evidence of 
an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that he could submit records not in the 
custody of a Federal agency, such as private medical records, 
or authorize VA to obtain private medical records on his 
behalf.  The notice included the provision for the effective 
date of the claims.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice 
of the evidence necessary to reopen the claim); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of the 
elements of the claim, except for the degree of disability 
assignable).




To the extent that VCAA notice did not include the degree of 
disability assignable, as the claims are denied, no 
disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the content error.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records 
and VA records.

On the application to reopen the claim of service connection 
for a psychiatric disorder, a VA medical examination or 
medical opinion is not authorized unless new and material 
evidence is presented, and new and material evidence has not 
been presented.  38 C.F.R. § 3.159(c)(4)(iii).

On the claim of service connection for myeloma, VA has not 
conducted medical inquiry in the form of a VA compensation 
examination in an effort to substantiate the claim of service 
connection because there is no current diagnosis of myeloma. 

Under these circumstances, a medical examination or medical 
opinion is not required for each of the claims under 38 
C.F.R. § 3.159(c)(4). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Procedural History and Evidence Previously Considered

In a rating decision in July 1992, the RO denied the 
veteran's application to reopen the claim of service 
connection for a psychiatric disorder because he had not 
submitted any additional evidence. 

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not file a 
notice of disagreement.  By operation of law the rating 
decision became final based on the evidence then of record. 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

The evidence of record and considered by the RO at the time 
of the rating decision in July 1992 is summarized as follows:

For the first and second periods of service, the service 
treatment records contain no complaint, finding, history, 
treatment, or diagnosis of a psychiatric disorder.  For the 
third period of service on about April 11, 1979, with about 
17 days of active duty, the veteran left boot camp without 
permission, hopped a train and when he jumped from the train 
he hit his head on a rock.  Thereafter he experience two 
episodes of fainting and while still on unauthorized leave he 
was admitted on April 23, 1979, to a VA hospital for 
evaluation.  Psychological testing suggested definite 
neurotic and psychotic components, but the general impression 
was character disorder, and the diagnosis was acute transient 
situational disturbance.  

On return to military control, the veteran was hospitalized 
for complaints of increased anxiety, recurrent depressive 
episodes, and frustration.  The admitting diagnoses were 
anxiety reaction and situational reaction.  



During the hospitalization, history included alcohol abuse.  
Psychodiagnostic testing revealed disorientation, depressive 
traits, weak interpersonal skills, and limited frustration 
tolerance, and substance abuse.  The final diagnosis was 
situational adjustment reaction.  A Naval Aptitude Board 
found the mental status examination, psychodiagnostic 
testing, clinical history, and observed behavior patterns 
were consistent with alcohol addiction, which existed prior 
to service.  The veteran was subsequently administratively 
discharged from the service because his condition existed 
before service and was not aggravated by service. 

After service, in a rating decision in October 1980, the RO 
denied service connection for a psychiatric disorder, acute 
transient situational disturbance, because it was a 
developmental disorder for which VA disability compensation 
could not be paid.  After the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not file a notice of disagreement.  By 
operation of law the rating decision became final based on 
the evidence then of record. 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a).

In a rating decision in July 1981, the RO continued to deny 
the claim.  After the veteran was notified of the adverse 
determination, he submitted additional evidence consisting of 
a statement of a private physician, dated in September 1981, 
and VA records.  In the statement, R.L.C., Jr., MD, stated 
that on April 16, 1979, the veteran was anxious and 
depressed.  VA records show in October 1981 the veteran was 
evaluated for anxiety.  The impressions were generalized 
anxiety disorder, dysthymic disorder, and atypical 
personality disorder. 

In a rating decision in November 1981, the RO continued to 
deny service connection for a psychiatric disorder, 
considering the additional evidence, because the records did 
not show a psychiatric disorder that was incurred in or 
aggravated by service.  After the veteran filed a notice of 
disagreement and he was furnished a statement of the case in 
January 1982, he did not file a substantive appeal.  By 
operation of law the rating decision of July 1981 became 
final based on the evidence then of record. 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 3.104(a).



Current Claim

Although a prior unappealed decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented. 38 U.S.C.A. § 5108.

As the veteran's current application to reopen the claim of 
service connection for a psychiatric disorder was received in 
April 1998, the regulatory definition of "new and material 
evidence" then in effect applies.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, the lack of evidence that 
a psychiatric disorder was incurred in or aggravate by 
service.

The additional pertinent evidence consists of the following 
exhibits:

Exhibit (1) consists of a copy of the statement of R.L.C., 
Jr., MD, dated in September 1981, and a copy of a similar 
statement by R.L.C., Jr., MD, dated in May 1979.  The 
statement of September 1981 is not new and material evidence 
because it is redundant, that is, it is repetitive of 
evidence previously considered. And redundant evidence does 
not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.  

The statement of May 1979 by the same physician is not new 
and material evidence because it is cumulative evidence, that 
is, supporting evidence of previously considered evidence, 
namely, the veteran had symptoms of anxiety and depression 
while on active duty in April 1979, and cumulative evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156. 

Exhibit (2) consists of a statement of S.M., dated in April 
1999, that he had witnessed the incident at Paris Island 
where a drill instructor slammed the veteran's head against a 
wall.  As this evidence does not bear directly and 
substantially upon the specific matter under consideration, 
that is, the presence of a psychiatric disorder incurred in 
or aggravated by service, it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, and therefore not new and material.  38 C.F.R. § 
3.156. 

Exhibit (3) consists of the veteran's testimony in March 2000 
that in 1971 his drill instructor slammed his head against a 
wall, which was when his nervousness and depression began.  
To the extent the veteran's testimony is offered as evidence 
of a nexus between his current psychiatric disorder and 
service, where, as here, there is a question of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim. Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or opinion. 38 C.F.R. § 3.159. As a lay 
person, the veteran is not qualified through education, 
training, and expertise to offer a medical diagnosis or an 
opinion on medical causation. For this reason, the Board 
rejects the veteran's testimony as competent evidence to 
reopen the claim. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Exhibit (4) consists of VA records from 1996 to 2007, 
documenting treatment for psychiatric disorders, variously 
diagnosed.  This evidence is not new and material evidence 
because it is cumulative evidence, that is, supporting 
evidence of previously considered evidence, namely, VA 
records in October 1981, documenting generalized anxiety 
disorder, dysthymic disorder, and atypical personality 
disorder.  And cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.

As the additional evidence is not new and material, the claim 
of service connection a psychiatric disorder is not reopened, 
and the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Myeloma 

Factual Background  

The service medical records for the three periods of service 
contain no complaint, finding, history, treatment, or 
diagnosis of myeloma. 

After service, VA and private records, covering the period 
from 1979 to 2007, contain no complaint, finding, history, 
treatment, or diagnosis of myeloma.  

 Principles of Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for disease diagnosed after 
service providing the evidence establishes that it was 
incurred during service. 38 C.F.R. § 3.303(d).

Analysis

On the basis of the service treatment records and the post-
service medical records, covering the period form 1979 to 
2007, myeloma has not been documented by finding, by 
treatment, or by diagnosis. 

In the absence of proof of current myeloma, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

ORDER

As new and material evidence has not been presented, the 
claim of service connection for a psychiatric disorder is not 
reopened, and the appeal is denied.

Service connection for myeloma is denied.  


REMAND

In July 2004, the veteran filed a claim of service connection 
for post-traumatic stress disorder.  The claim of service 
connection for post-traumatic stress disorder is a new claim, 
rather than part of the application to reopen the previously 
denied claim of service connection for a psychiatric 
disorder.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) 
(A newly diagnosed disorder can not be the same claim when it 
has not been previously considered.).  

Because the claim of service connection for post-traumatic 
stress disorder is a new claim and based on a personal 
assault, further procedural due process is required. 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance on the new 
claim of service connection for post-
traumatic stress disorder, including 
the notice requirements under 38 C.F.R. 
§ 3.304(f)(3).   

2. After the above action is completed, 
adjudicate the claim of service 
connection for post-traumatic stress 
disorder.  If the claim remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board. 




The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


